Pope, Judge,
concurring specially.
I cannot concur with the statement in Division 4 of the opinion that whether the insurer handled plaintiff’s claim properly is not an issue in determining whether the insurer is liable for a penalty for late payment of the claim. Failure to exercise reasonable diligence to process and verify a claim is evidence that the insurer’s failure to pay the *354claim in the statutorily mandated time was in bad faith. See Hufstetler v. Intl. Indem. Co., 183 Ga. App. 606 (359 SE2d 399) (1987). Both the reasonableness of the proof submitted by the claimant and the insurer’s diligence in handling the claim are issues relevant to an action for bad faith penalties.
Decided September 9, 1991
Reconsideration denied September 30, 1991
Stokes & Associates, Fred J. Stokes, for appellant.
Harper, Waldon & Craig, Thomas D. Harper, for appellee.
I agree, however, that no error is shown by the trial court’s exclusion of testimony which plaintiff argues would have shown the defendant did not properly process plaintiff’s claims. First, a careful reading of the transcript reveals that the trial court did not expressly rule on that portion of defendant’s motion in limine which related to testimony concerning the processing of plaintiff’s claim. “Where there is nothing in the record to support the contention of error, there is nothing presented to this court for review.” Williams v. Lemon, 194 Ga. App. 249, 252 (3) (390 SE2d 89) (1990). The trial court indicated its willingness to permit plaintiff to perfect the record by presenting the testimony at issue at any time in the proceedings. No offer of proof was made, however, and, again, no error is presented for this court to review. See Clayton County Water Auth. v. Harbin, 192 Ga. App. 257 (2) (384 SE2d 453) (1989); Money v. Daniel, 188 Ga. App. 215 (3) (372 SE2d 305) (1988).